—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances after his urine twice tested positive for the presence of cannabinoids. The determination of petitioner’s guilt was supported by substantial evidence in the form of the misbehavior report, the hearing testimony given by the correction officer who wrote the report after performing the urinalysis testing and the documentation certifying the positive test results (see Matter of Rivera v Goord, 261 AD2d 754 [1999]). Contrary to petitioner’s assertions, the record establishes that the urinalysis tests were conducted in reasonable compliance with the mandated procedures. We reject the contention that the determination is invalidated by the Hearing Officer’s failure to assess the credibility of the confidential informant whose information prompted the testing of petitioner’s urine. The Hearing Officer was not required to make a credibility determination here because the ultimate finding of petitioner’s guilt was based entirely upon evidence that was independent of the confidential information that triggered the investigation (see id. at 755). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.